UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-7510


MARCUS WALKER,

                 Plaintiff - Appellant,

          v.

MARQUETTE WILLIAMS, Medical Administrator; DOCTOR HERCULES,
Correctional Center Physician; PAM SMITH, Director of
Nurses; CON MED HEALTHCARE MANAGEMENT,

                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Anthony John Trenga,
District Judge. (1:10-cv-00889-AJT-TRJ)


Submitted:   January 31, 2012              Decided:   February 3, 2012


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marcus Walker, Appellant Pro Se.    Ruth Griggs, SANDS ANDERSON,
PC, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Marcus    Walker     appeals    the    district     court’s    order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                         We

have     reviewed       the    record    and   find    no    reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.     Walker v. Williams, No. 1:10-cv-00889-AJT-TRJ (E.D. Va.

filed Oct. 18, 2011 & entered Oct. 19, 2011).                  We deny Walker’s

motion    to    appoint       counsel.    We   dispense     with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                          AFFIRMED




                                          2